NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30191

                Plaintiff-Appellee,             D.C. No. 3:19-cr-00330-SI-2

 v.

GABRIEL TIGMARAU,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Gabriel Tigmarau appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tigmarau contends that the district court failed to (1) explain adequately its

conclusion that Tigmarau did not demonstrate extraordinary and compelling

reasons for relief or (2) consider or address Tigmarau’s arguments related to post-

sentencing developments that weighed in favor of release. The record reflects that

the district court considered Tigmarau’s arguments, including the alleged increase

in Tigmarau’s vulnerability to COVID-19 since his original sentencing, but

concluded that these concerns were ameliorated by Tigmarau’s vaccination status

and the low incidence of infection at his facility. The court further concluded that

release was unwarranted in light of the 18 U.S.C. § 3553(a) factors, including the

seriousness of the offenses and the need for the sentence to promote respect for the

law, provide just punishment, afford adequate deterrence, and protect the public.

Contrary to Tigmarau’s contention, this explanation allows meaningful appellate

review. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-67 (2018).

Finally, the record does not support Tigmarau’s claim that the court implicitly

applied a categorical rule that a medically high-risk inmate housed in a high-risk

facility can never qualify for relief. The district court did not abuse its discretion

by denying relief here. See Aruda, 993 F.3d at 799.

      AFFIRMED.




                                           2                                     21-30191